[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-15624                ELEVENTH CIRCUIT
                                                           AUGUST 30, 2011
                        Non-Argument Calendar
                      ________________________               JOHN LEY
                                                              CLERK

               D.C. Docket No. 6:08-cr-00076-SLB-TMP-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

CLINT LAVASTON WALKER,

                                                    Defendant-Appellant.


                    __________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (August 30, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Clint Lavaston Walker appeals his 120-month sentence, the maximum

statutorily available sentence and an upward variance of more than twice the

maximum suggested by the Guidelines, after pleading guilty to one count of being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On

appeal, Walker argues that his sentence was procedurally unreasonable because

the court, in fashioning its sentence, looked solely to his history and characteristics

to the exclusion of the other factors the court is required to consider under 18

U.S.C. § 3553(a). Walker also argues that his sentence was substantively

unreasonable because the district court placed too much weight on his criminal

history and merely used the offense of conviction as a pretext to sentence him for

offenses for which he had already been sentenced. Lastly, Walker contends that

the reasons given by the district court in support of its decision to impose a

variance from the guidelines were not sufficiently compelling, especially in light

of the degree of the variance.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010)

(en banc), cert. denied, 131 S. Ct. 1813 (2011). We will reverse a sentence under

that standard only if the district court has made a clear error of judgment. Id. at

1189. When conducting this review, we must take into account the totality of the


                                          2
facts and circumstances, including the extent of any variance from the guideline

range. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We will

not reverse merely because we believe that a different sentence might have been

more appropriate. Irey, 612 F.3d at 1191. The appellant bears the burden of

establishing that the sentence is unreasonable. United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005).

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),

sentencing is a two-step process that requires the district court first to “consult the

Guidelines and correctly calculate the range provided by the Guidelines,” then to

consider the factors in 18 U.S.C. § 3553(a) and determine a reasonable sentence.

Talley, 431 F.3d at 786. Those factors include: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need to

reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (3) the need for deterrence; (4) the need

to protect the public; (5) the kinds of sentences available; (6) the sentencing

guideline range; (7) pertinent policy statements of the Sentencing Commission;

(8) the need to avoid unwarranted sentencing disparities; and (9) the need to

provide restitution to the victims. 18 U.S.C. § 3553(a).




                                           3
      The district court commits a clear error of judgment if it weighs the

§ 3553(a) factors unreasonably, thus arriving at a sentence that does not achieve

the statutory purposes of sentencing. Irey, 612 F.3d at 1189. The court may also

abuse its discretion by failing to consider relevant factors that were due significant

weight, or by giving significant weight to an improper or irrelevant factor. Id.

Nonetheless, a district court does not abuse its discretion when it merely attaches

“great weight” to a single, permissible factor or set of factors. Gall, 552 U.S. at

56–59, 128 S. Ct. at 600–02.

      The abuse-of-discretion standard applies to substantive reasonableness

review “[r]egardless of whether the sentence imposed is inside or outside the

Guidelines range.” Gall, 552 U.S. at 51, 128 S. Ct. at 597. In general, “a major

departure should be supported by a more significant justification than a minor

one.” Id. at 50, 128 S. Ct. at 597. Still, due deference is owed to “the district

court’s decision that the § 3553(a) factors, on a whole, justify the extent of the

variance,” and no presumption of unreasonableness attaches merely because a

sentence is outside of the guidelines range. Id. at 51, 128 S. Ct. at 597.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.




                                          4
      Walker’s 120-month sentence was both procedurally and substantively

reasonable. As to procedural reasonableness, the district court did not focus on

Walker’s criminal history to the exclusion of the other § 3553(a) factors, but

instead used Walker’s criminal history to help inform its decision about how best

to further the § 3553(a) statutory goals in this case. The court may have chosen to

highlight certain § 3553(a) factors as being especially salient to its task in

fashioning a sentence, but the court does not abuse its discretion by placing special

emphasis on a particular factor or set of factors in making its sentencing

determination. Gall, 552 U.S. at 56–59, 128 S. Ct. at 600–02.

      As to substantive reasonableness, although the sentence imposed by the

court does represent a “major departure” from the range suggested by the

Guidelines, the decision of the district court finding that a “significant

justification” supported the variance was not unreasonable. Gall, 552 U.S. at 50,

128 S. Ct. at 597. The court made specific findings regarding the applicability of a

number of the § 3553(a) factors to its sentencing decision, giving particular

importance to its conclusion that Walker’s criminal history demonstrated “that

deterrence is the only effective tool to protect the public.” Such a concern with

the deterrent effect of a sentence is clearly a statutorily permissible factor for a

court to consider under § 3553(a). 18 U.S.C. § 3553(a)(2)(B), (C).


                                           5
      Lastly, the district court was not unreasonable in its weighing of the

§ 3553(a) factors, as consideration of “the history and characteristics of the

defendant” is also clearly appropriate when fashioning a sentence. 18 U.S.C.

§ 3553(a)(1). The court at no point indicated that the sentences Walker had

received for his prior offenses were inappropriately lenient or that an above

guidelines sentence was warranted here solely because of his history. Walker has

not met his burden of showing an abuse of discretion. Accordingly, we affirm.

      AFFIRMED.1




      1
          Appellant’s request for oral argument is denied as moot.

                                                 6